DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6, 8-12, and 14-22 (renumbered as 1-20 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 12 and 18:  

1. (Currently Amended) A load/store unit comprising: 

at least one load pipeline, wherein the at least one load pipeline is configured to execute load operations; 

at least one store pipeline, wherein the at least one store pipeline is configured to execute store operations; and 

a detect circuit coupled to the at least one load pipeline and the at least one store pipeline, wherein the detect circuit is configured to compare a plurality of store addresses corresponding to store operations in a plurality of pipeline stages of the at least one store pipeline to one or more load addresses corresponding to a first load operation in a first stage of the at least one load pipeline, wherein the first load operation was issued to the at least one load pipeline prior to the store operations being issued to the at least one store pipeline, and wherein the detect circuit is configured to cause a replay of the first load operation based on a hit between a first store address of the plurality of store addresses on a corresponding load address of the one or more load addresses and further based on a first store operation corresponding to the first store address being older than the first load operation in program order, wherein a replay comprises reexecution of the first load operation without refetching the load operation and without flushing operations subsequent to the load operation from a processor including the load/store unit, and wherein the first stage of the at least one load pipeline corresponds to an end of a window in which dependent operations on the load operation in the first stage are cancellable without flushing and refetching the dependent operations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183